AO 2453 t Rcv. tll- ]Xt Jud'_.:ment ina Criminal Casc
S|u:cl |

UNITED STATES DISTRICT CoURT

Western District ot`ArkanSaS

UNITED STATES OF AMERICA

\'.

JUDGMENT li\‘ A CRll\llN.'-\L CASE

Case Numbet‘: 5:lSCR50036-0()l
RICHARD DALE lNGRAl\/I .lR.

A/K/A MANE USl\/l Numbcr: 15087-01()

Anna M. Williams

l)ct`cndant's r\ltornc_\l

THE DEFENDANT:
ig pleaded guilty to count(s) Two (2) ofthe Indictment on June 23, 2018.

l:l pleaded nolo contendere to count(s)
which was accepted bv the court.

 

l:l was found guilty on count(s)
after a plea ot` not etliltv.

 

The defendant is adjudicated guilty ot` these offenses:

Title & Section Nature of Oifense Offense Ended Count
18 U.S.C. §§ 922(§)(1) Felon in Possession ot`a Firearm 03!28/2018 2
and 924(a)(2)
'l'he defendant is sentenced as provided in pages 2 through 7 ol" this judgment The sentence is imposed pursuant to

the Sentencin;_I Rei`orm Act ot` 1984.

m The defendant has been found not guilty on count($)

 

le Count(s) One ( l) § is l:l are dismissed on the motion ol`the United StateS.

 

lt is ordered that the defendant must notify the United States attorney f`or this district Within 30 days of any change ot` namei_
residence. or mailing address until all tines. restitution_ costs_ and special assessments imposed by this judgment are fully paid. if ordered to
pay restitution. the defendant must notify the court and Um`ted States attorney of material changes in economic circumstances

January 7. 20 n

 

 

Timothy L. Brool\'s. Uniled States District Judge
Nam\.‘ and Titlc ol`Judg_’c

3»¢7 lo. 2011 __ _

AO 245B (Rcv. 02/18) .ludgmcnt in Crimina| Casc

Shcct 2 _ |mprisonmcnt

Judgment - Pagc 2 ot' 7

 

DEFENDANT: RICHARD DALE INGRAM JR. A/K/A MANE
CASE NUMBER: 5118CR50036-001

lMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of: one hundred ten (110) months.

IZ The court makes the following recommendations to the Bureau of Prisons:
The defendant shall be designated to a facility within his classification where he can participate in training in metal
fabrication and auto mechanics/diesel mechanicsl

le The defendant is remanded to the custody of the United States Marshal.

El 'l`he defendant shall surrender to the United States Marshal for this district:

I:l at I:I a.m. l:l p.m. on
l:l as notified by the United States Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before 2 p.m. on
I:I as notified by the United States Marshal.

 

l:l as notified b_y the Probation or Pretrial Services Ofi`ice.

RETURN

I have executed this judgment as follows:

al

Defendant delivered on 10 ,, ,, .. s

 

, with a certified copy of this judgment

 

 

UNlTED STATES MARSHAL

By

 

iiiljizT’ur\? uNlTED srATEs MARSHAL

AO 245B (Rcv. 02/18) Judgmcnl in a Criminal Case
Shcct 3 _ Supcrvised Release

Judgment_Pa‘.le 3 0|` ___._7_

DEFENDANT: RICHARD DALE INGRAM JR. A/K/A MANE
CASE NUMBER: 5118CR50036-00]
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: three (3) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

$.Nl\)v-‘

l___l The above drug testing condition is suspended, based on the court's determination that you "

pose a low risk of future substance abuse. (check if applicable)

4. l] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (chcck ifapplicable)

le You must cooperate in the collection of DNA as directed by the probation oft`tcer. (check ifapplz'cable)
6. l:l You must comply with the requirements of the Sex Offender Registration and Notiftcation Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location Where you
reside, work, are a student, or were convicted of a qualifying offense. (c/leck if applicable)

7. m You must participate in an approved program for domestic violence. (check ifapp/icab/e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

Shcct 3A _ Supervised Releasc
Judgmcnt-Pagc 4 ol` 7

DEFENDANT: RICHARD DALE INGRAM JR. A/K/A MANE
CASE NUMBER: 5118CR50036-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

!\)

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame. '

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officcr, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change. l

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tascrs).

. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.
You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Of`fice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fulther information regarding these conditions, see O\‘ert'iew of Probmion and Supervisea'
Release Conditions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

AO 24SB(Rev. 02/18) Judgmcnt in a Crimiua| Case
Sheet JD _ Supervised Release

Judgmcnt_Pagc 5 ol` m 7

 

DEFENDANT: RICHARD DALE INGRAM JR. A/K/A MANE
CASE NUMBER: 5:18CR50036-001

SPECIAL CONDITIONS OF SUPERVISION

l. The defendant shall submit to inpatient or outpatient substance abuse testing, evaluation, counseling, and/or
treatment, as deemed necessary and as directed by the U.S. Probation Office.

2. The defendant shall submit his person, residence, place of employment and vehicle to a search to be conducted by
the U.S. Probation Officer at a reasonable time and in a reasonable manner based on a reasonable suspicion that
evidence of any violation of`conditions of supervised release might be thereby disclosed.

AO 245B (Rev. 02/18) Judgmcnt in a Crimina| Case
Shch 5 _ Criminal Monetary Penallics

.ludgmcnt _ Page 6 of 7

 

DEFENDANT: RICHARD DALE fNGRAM JR. A/K/A MANE
CASE NUMBER: 5:18CR50036-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ -0- $ 3,900.00 $ -O-
l:l The determination of restitution is deferred g__*_m___. An Amended Judgmem in a Crz'minal Case (.-10245€) will be entered

until after such determination
I:I The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss** Restitution Ordered Prioritv or Percentage

ToTALS $ $

El Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(D. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

ll the interest requirement is waived for |X| fine l:| restitution

|:] the interest requirement for l:] fine I:] restitution is modified as follows:

* .lustice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

AO 2458 (Rev. 02/|8) Judgment in a Criminal Case
Sheet 6 _ Schcdule ol` Payments

Judgmcnt _ Page 7 ol` 7
DEFENDANT1 RICHARD DALE INGRAM JR. A/K/A MANE
CASE NUMBERI 5118CR50036-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ 4,000.00 due immediately, balance due

l___] not later than . or

E] in accordance wit-h I:l C |:| D, l:| E, or g Fbelow; or

B E Payment to begin immediately (may be combined with I:IC, [:l D, or [] F below); or

C I:I Payment in equal (e.g., u'eekly. mom/ily. quarterly installments of $ __ `__ over a period of
_ (e.g.. months oryem's), to commence (e.g.. 30 or 60 days) after the date of this judgment; or
D l:l Payment in equal (e.g.. week/ja momli/_r. quarrer/y) installments of $ _____ over a period of
(e.g.. months or years), to commence (e.g.. 30 or 60 days) after release from imprisonment to a

term of supervision; or

E I:] Payment during the term of supervised release will commence within (e.g.. 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F E] Special instructions regarding the payment of criminal monetary penalties:

lf not paid immediately. any unpaid financial penalty shall be paid by the defendant during his term of imprisonment at a rate of up to 50% of
the det`endant`s available t`unds. in accordance with the |nmate Financia| Responsibility Program. During residential reentry placement,
payments will be |0% ofthe defendant’s gross monthly income. The payment of any remaining balance shall become a condition of supervised
release and shall be paid in monthly installments of $l()() or 15% ol`del`endant`s net monthly household income. whichever is greatcr. with the
entire balance to be paid in full no later than one month prior to the end of the period of supervised rcleasc.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Def`endant Names and Case Numbers (including defendant nnmber), Total Amount, .loint and Several Amount,
and corresponding payee, if appropriate

l:l

The defendant shall pay the cost of prosecution

l:l

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant`s interest in the following property to the United States:

l:l

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

